Case: 14-60478      Document: 00513060968         Page: 1    Date Filed: 06/01/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60478
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             June 1, 2015
HILDA NDIP ASHU TABOT,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A201 264 929


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Hilda Ndip Ashu Tabot, a native and citizen of Cameroon, petitions for
review of the Board of Immigration Appeals’ (BIA) decision denying her motion
to reopen.     Tabot challenges the Immigration Judge’s (IJ) denial of her
applications for asylum, withholding of removal, and protection under the
Convention Against Torture based on the IJ’s adverse credibility finding and
the BIA’s affirmance of that finding.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 14-60478   Document: 00513060968     Page: 2   Date Filed: 06/01/2015


                                  No. 14-60478

        Tabot has briefed only her challenge to the IJ’s decision and the BIA’s
December 18, 2013, affirmance of that decision. Because, however, Tabot did
not file a petition for review from the BIA’s December 18, 2013, decision, that
decision is not before the court. See Stone v. INS, 514 U.S. 386, 394, 401-06
(1995); 8 U.S.C. § 1252(b)(1); Navarro-Miranda v. Ashcroft, 330 F.3d 672, 676
(5th Cir. 2003). Moreover, Tabot has abandoned any challenge to the BIA’s
denial of her motion to reopen by failing to brief the issue sufficiently. See FED.
R. APP. P. 28(a)(8)(A); Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
Accordingly, Tabot has waived her claim for relief. See Soadjede, 324 F.3d at
833.
        Tabot’s petition for review is DENIED.




                                        2